ON MOTION FOR REHEARING.
HAWKINS, Judge.
In the light of appellant’s motion for rehearing we have again carefully examined the facts, but are unable to agree with his contention that the officers were without probable cause in *240searching appellant’s car. The searching officers were in possession of information that not more than two months prior to the present transaction appellant had appeared at a place where other officers had discovered a very large still and had under arrest two men, one of them being Sam Taylor; that appellant at that time said if the officers had come half .an hour earlier they would have caught him “loaded instead of empty”, that he “could not make any money in the cattle business and had to haul whisky to make a living.” On the day of appellant’s arrest the searching officers had noticed Sam Taylor and another party putting something in appellant’s car. Several hours later the officers followed appellant out of town, drove around him and stopped his car; appellant got out of his car, met the officers, and asked them not to search him as he was loaded. This remark, in connection with the information already had by the officers, occurs to us as ample ground for the subsequent search.
It is urged that the statement made by appellant at the time he was stopped by the officers should not be considered because it is claimed the search had already commenced when the officers stopped the car. We do not go into a discussion of that matter, but the facts are very similar to those found in Carter v. State, 113 Texas Crim. Rep., 433, 22 S. W. (2d) 659 and Pena v. State, 111 Texas Crim. Rep., 218, 12 S. W. (2d) 1015. See also Williams v. State, 118 Texas Crim. Rep., 369, 40 S. W. (2d) 144; Johnson v. State, 118 Texas Crim. Rep., 293, 42 S. W. (2d) 422.
Appellant’s motion for rehearing is overruled.

Overruled.